DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/28/2021 and 11/03/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 6-8, the limitation recites “an open-load detection circuit configured to: detect an open load at an output of the electronic driver” is not clear how does an open-load detection circuit detect an open load at an output of the electronic driver while it connects to an output of a rectifier bridge and a transient voltage suppressor? It does not connect to the output of the electronic driver. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S Patent No. 11051378 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the two sets of claims are only minor structural variations that are not seen to involve an inventive step when the abilities of person of ordinary skill are taken into consideration. The claim limitations of the U.S Patent No. 11051378 B2 clearly anticipated the claim limitations of the pending application. They are containing the same essential limitations, and they are both containing same structure configured to do the same function.
Regarding claims 1-20, the limitations of the applicant’s claims are obvious variations of the mapped claims below. While the pending claims 1-20 use different vernacular than the patented claims 1-17 of U.S Patent No. 11051378 B2, e.g., the pending claims 1 and 3 are similar to the patented claims 1 and 6. And also the depending claims are similar. One of ordinary skilled in the art would recognize that the claims are directed to substantially the same invention, and their structures are the same. It is generally understood that anticipation is the epitome of obviousness. Alternatively, the elimination of an element and its function is generally held to be within the skill of the art. Therefore, it would have been obvious that the claims 1-20 of 
The examiner also notes that an apparatus claim is treated for its structures rather than its functions. (See In re Schreiber - MPEP 2114 [r-1]). Therefore, the apparatus claims of the pending application with the same structure is identical to the U.S Patent No. 11051378 B2. They are configured and capable of performing the same function; therefore, it meets the limitation of the claims.
Allowable Subject Matter
Claims 1-20 are allowable if the objections and rejections above are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        01/01/2022